         Case 1:18-cv-01228-RDM Document 29 Filed 12/20/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )
                                                     )
                                                     )
ONE 2014 ROLLS ROYCE PHANTOM                         )
AUTOMOBILE, WITH VEHICLE                             )     Civil Action No. 18-CV-1228 (RDM)
IDENTIFICATION NUMBER                                )
SCA681S57EUX73086;                                   )
                                                     )
$79,806.57 OF FUNDS ASSOCIATED                       )
WITH LUOVA CONCEPT, LLC; and                         )
                                                     )
$7,987.70 OF FUNDS ASSOCIATED                        )
WITH LUOVA CONCEPT, LLC,                             )
                                                     )
                                                     )
                              Defendants.            )
                                                     )

CLAIMANTS’ RESPONSE TO GOVERNMENT’S MOTION FOR APPROVAL OF THE
  INTERLOCUTORY SALE OF DEFENDANT VEHICLE BELOW THE RESERVE
                            PRICE

       Claimants, Luova Concepts, LLC, Luova Concepts Limited and Nedcomaoks Limited,

and in response to the Government’s Motion state that they do not take any position regarding

the government’s requested relief, but will defer to the Court.

                                                     Respectfully submitted
                                                     THE IWEANOGES’ FIRM, P.C.

                                              By:           /s/
                                                     C. Jude Iweanoge (DCB#: 493241)
                                                     IWEANOGE LAW CENTER
                                                     1026 Monroe Street, NE
                                                     Washington, D.C. 20017-1760
                                                     Phone: (202) 347 – 7026
                                                     Fax: (202) 347 -7108
                                                     Email jci@iweanogesfirm.com
         Case 1:18-cv-01228-RDM Document 29 Filed 12/20/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 20, 2018, a copy of the foregoing response was

filed via electronic case filing system of the United States District Court for the District of

Columbia and accordingly, the Court will notify the Government and Claimant Wong through

the court’s e-file system.


                                                                 /s/
                                                          C. Jude Iweanoge




                                              2
